Citation Nr: 1430757	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. J.O.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran had active duty military service from October 1977 to March 1978 and from February 2003 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The jurisdiction over this matter has been transferred back to the RO in San Juan, the Commonwealth of Puerto Rico.  

The Virtual VA and VBMS files have been reviewed.


FINDINGS OF FACT

1.  The Veteran is service connected for a lower back condition evaluated as 40 percent disabling,  bilateral leg radiculopathy each evaluated as 10 percent disabling, and hypertension evaluated as 10 percent disabling.  
	
2.  The Veteran has a high school education and past work experience as a driver, lifeguard, and a landscaper.  

3.  The evidence has not demonstrated that that the Veteran's service-connected disabilities caused him to become unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a grant of TDIU have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.340, 3.341, 4.1-4.14, 4.15, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a total disability evaluation based upon his service-connected disabilities.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable. VAOPGCPREC 6-96 (August 16, 1996).

In this case, the Veteran is service-connected for a lower back disability evaluated as 40 percent disabling, bilateral leg radiculopathy each evaluated as 10 percent disabling, and hypertension evaluated as 10 percent disabling.   The combined evaluation has been 60 percent since December 2003.  Although the Veteran's back disability and bilateral leg radiculopathy  may be combined under 38 C.F.R. § 4.16(a) as they stem from the same disability, the Veteran's 50 percent combined evaluation still falls short of the threshold needed for a scheduler evaluation under 38 C.F.R. § 4.16.  Accordingly, a schedular grant of TDIU is not warranted and the only question for the Board is whether TDIU is warranted on an extraschedular basis.

It is recognized that the Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis. Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  The RO has considered and rejected referral of the Veteran's TDIU claim to appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b)

Thus, the Board will adjudicate whether the evidence sufficiently shows that the Veteran is nonetheless "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," so as to warrant referral to the Director of C&P for an extraschedular TDIU rating under § 4.16(b).

A review of the record reveals that the Veteran graduated from high school and this is the extent of his formal education.  The Veteran is currently retired.  

The Veteran's hypertension was evaluated in July 2009.  The Veteran is not on continuous medication to control his hypertension symptoms, but he checks his blood pressure regularly at home.  He denied chest pain, palpitations, history of stroke of myocardial infractions.  The Veteran has no history of hospitalization or surgery relating to his hypertension.  There is no history of cardiac neoplasm, hypertensive renal disease, headaches related to hypertension, stroke related to hypertension, cardiovascular disease, hypertensive related disease and the Veteran does not have symptoms of possible complications from hypertension to include memory impairment, dyspnea, ankle or foot edema.  

At the end of the examination in July 2009, the Veteran was diagnosed with hypertension.  It was determined that his disability does not have effect on his occupational activities and has a mild effect on his usual daily activities such as chores, sports, and climbing stairs.  The examiner concluded that the Veteran does have uncontrolled hypertension, but that this alone, does not limit him from performing a job.  The examiner went on to state that hypertension itself is not a contraindication for working.  The Veteran does not have any history or clinical picture of any complications related to his hypertension that would limit his physical activity and therefore his employability.  The Veteran did complain of back pain with a diagnosis of disc disease, which is the reason why he would not be able to continue with his previous employment.  However, the examiner explained that this lower back disability would limit the veteran from performing a sedentary job.  

In September 2011, the Veteran underwent a VA examination to determine the current severity of his service-connected back disability.  The Veteran complained of severe disabling flare-ups about once a year.  He does have nocturia and erectile dysfunction as well as weakness in his legs as a result of his low back disability, but there is no evidence of incapacitating episodes.  The Veteran does have an antalgic gait, with reverse lordosis.  Nevertheless, he had normal posture with no further evidence of spinal abnormalities.  There was also objective evidence of muscle spasms, localized tenderness and guarding severe enough to affect the Veteran's gait.  The examiner confirmed the presence of radiculopathy on both the right and left side. 

At the end of the examination the examiner diagnosed the Veteran with L5-S1 herniated disc desiccation with posteromedial broad based disc bulge; S1 nerve root causing mild to moderate central canal and mild bilateral neural foramina narrowing with lumbar paravertebral myositis.  As well as L4-L5 and L5 S1 lumbar radiculopathy.  The examiner stated that there was no effect on the Veteran's usual occupation and resulting work and a mild effect on his usual daily activities to include not being able to wash the car.  

In November 2010, the Veteran underwent a mental health examination. He was diagnosed with a depressive disorder, NOS.  The examiner stated that this disability was not due to his service-connected disabilities and thus the Veteran is not service connected for compensation for this disability.  The examiner also stated that his depression is mainly due to financial problems.  In January 2011, the RO granted the Veteran service connection for treatment purposes only under 38 U.S.C. § 17 for his depression diagnosis.  However, the RO denied the Veteran's claim for service connection for depression as secondary to his low back disability.  

In August 2011, the Veteran submitted a treatment note from a private psychologist, Dr. J.O., who also testified at the Veteran's hearing.  This psychiatrist stated that the Veteran has insomnia, feels worthless, hopeless, has social isolation with suicidal ideations and is suffering from severe depression.  Further, Dr. J.O. stated that his depression does not allow him to work and that he is not a candidate for vocational rehabilitation.  Dr. J.O. gave similar testimony at the Veteran's hearing in February 2012.  At the hearing, Dr. J.O stated that he evaluated the Veteran for the first time in August 2011, but has seen him on various occasion informally since that time.  Dr. J.O. explained the Veteran's suicidal ideations consist of eating too much, causing him to gain weight, which in turn causes his back to hurt even more.  Dr. J.O. believes that the Veteran's depression is without a doubt secondary to his back condition.  

As a result of Dr. J.O.'s treatment note and hearing testimony.  The RO ordered another VA mental health examination in September 2013 to be performed by two VA psychiatrists to assess the severity of any current diagnosed depression.  At this examination, the examiners were asked to specifically comment on the diagnosis of Dr. J.O.  At the September 2013 examination, the Veteran was not diagnosed with any mental health disorder.  The examiner stated that the Veteran does not fulfill any of the DSM-IV symptoms criteria for a formal mental health diagnosis.  Therefore, no diagnosis on Axis I can be done.  The Veteran was found with mild occasional irritability, insomnia, and frustration, but these are not full mental conditions.  The examiner commented that the Veteran lived a very successful social and occupational life until retirement in 2003.  The Veteran never had a psychiatric complaint, psychiatric treatment, or psychiatric evaluation until March 2006.  Lastly, the examiners noted that after taking into consideration all medical evidence, including Dr. J.O.'s note and hearing transcript, and the previous VA mental health evaluation, it was determined that the Veteran has no axis I diagnosis and that the Veteran was on no psychiatric medication at the time of the examination. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that TDIU is not warranted.  There is no question that the Veteran's service-connected lower back disability and associated bilateral radiculopathy limits his ability to stand for prolonged periods which directly impacted his ability to continue working as a self-employed landscaper.  However, the question is not whether the Veteran can keep his current employment, but whether the service connected, disabilities render him unable to obtain and maintain substantially gainful employment.

In this regard, the Board has considered the Veteran's complaints that he is depressed due to his service-connected disabilities; however, as the Veteran is not service connected for his depression this cannot be a reason under which TDIU is granted.  The Board has also considered the Veteran's complaints that his back keeps him from walking and that he can no longer work as a landscaper or a truck driver.  The Board also took into consideration the fact that the Veteran complains of flare-ups, but the VA examination states that these are intermittent and occur about once a year.   However, as noted above it is not a question of whether he can continue his previous employment, but a question of whether he can obtain and maintain substantially gainful employment and all of the VA examiners state the Veteran's disabilities do not render him unable to maintain substantially gainful employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Board notes that the Board may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In this case, however, the Veteran's education reflects that he has the background to obtain alternative types of employment and his own work history shows that he is able to do many different types of employment.  For example, during an April 2004 VA examination the Veteran reported past work history prior to his service as a crane operator.  During the June 2009 VA examination he reported prior work as a bus driver and heavy machinery operator.  On his August 2010 application for TDIU he indicated he was self-employed.  During the September 2013 VA examination he reported work for the Army, Puerto Rico National Guard, lifeguard, as a driver and self-employment in landscaping.  In other words, there is affirmative evidence that the Veteran could perform sedentary employment.  See Bowling, 15 Vet. App. at 8-9.  While the Veteran argues he cannot sit or stand for prolonged periods, the Board notes that the VA examiner considered this limitation and still concluded that the Veteran could perform sedentary employment.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, preclude his participation in all forms of employment, and therefore referral for extraschedular consideration is not warranted and entitlement to TDIU is denied.  Bowling, 15 Vet. App. at 10.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran a notice letter in June 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Board also finds that the September 2013, September 2011, November 2010 and July 2009 VA examinations that provided opinions as to the severity and functional effect the Veteran's service connected disabilities are adequate.  The examiners considered the Veteran's subjective history and complaints and performed a thorough physical examination providing all necessary findings to evaluate the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  


ORDER

A total disability rating for compensation on the basis of individual unemployability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


